   Case: 1:19-cv-00217-SNLJ Doc. #: 6 Filed: 09/03/20 Page: 1 of 4 PageID #: 28




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                             SOUTHEASTERN DIVISION

 RAYMERIAL S. PURL,                        )
                                           )
                      Movant,              )
                                           )
        vs.                                )   No. 1:19CV00217 SNLJ
                                           )
 UNITED STATES OF AMERICA,                 )
                                           )
                      Respondent.          )

                             MEMORANDUM AND ORDER
       This matter is before the Court on a motion under 28 U.S.C. § 2255 to vacate, set

aside or correct sentence by Raymerial S. Purl, a person in federal custody. On June 20,

2019, Purl plead guilty before this Court to the offense of Possession with Intent to

Distribute Marijuana. On September 16, 2019, this Court sentenced Purl to the Bureau of

Prisons for a term of 37 months.

                                            Background

        On February 12, 2019, a federal grand jury returned an Indictment charging Purl

 with one count of possession with intent to distribute marijuana, in violation of 21 U.S.C.

 § 841(a)(1). Case No. 1:19CR00030 SNLJ, Doc. 1, 2. Attorney Jacob A. Zimmerman

 was subsequently appointed by the Court to represent Purl in the case. Doc. 6, 7. On

 June 20, 2019, Purl pled guilty to the charge in the Indictment pursuant to a written guilty




                                               1
  Case: 1:19-cv-00217-SNLJ Doc. #: 6 Filed: 09/03/20 Page: 2 of 4 PageID #: 29




plea agreement. Doc. 24. The Probation Office was ordered to prepare a presentence

investigation report (PSR) prior to sentencing. Among other convictions, the Probation

Office determined that Purl had at least two separate convictions for drug trafficking

offenses. PSR ¶¶ 37, 41. Accordingly, Purl was designated as a Career Offender under

U.S.S.G. § 4B1.1. PSR ¶ 28. As a Career Offender, the applicable advisory sentencing

guideline range was determined to be 37-46 months. PSR ¶ 69. Purl did not object to the

findings of the Probation Office in the PSR. Doc. 29 (Defendant’s Acceptance of PSR).

On September 16, 2019, this Court sentenced Purl to serve a term of 37 months

imprisonment, which represented a sentence at the bottom of the guideline range. Doc.

35. Purl did not appeal his conviction or sentence.

                                   Purl’s Section 2255 Claim

       On December 2, 2019, Purl filed a motion to vacate his sentence pursuant to 28

U.S.C. § 2255. In his sole claim for relief, Purl asserts his conviction for violating 21

U.S.C. § 841(a)(1) is invalid because there was no “interstate nexus” to support federal

jurisdiction. See Purl’s Motion to Vacate, at 4. In Purl’s view, “there must be [an]

interstate component to support federal jurisdiction.” Id. And because such a connection

was lacking, Purl contends, this Court had no jurisdiction in his case. This Court will

summarily deny Purl’s petition without an evidentiary hearing.

       In Gonzales v. Raich, 545 U.S. 1, 32-33 (2005), the Supreme Court held that

Congress had the power to criminalize the manufacture, sale, and possession of marijuana,



                                             2
  Case: 1:19-cv-00217-SNLJ Doc. #: 6 Filed: 09/03/20 Page: 3 of 4 PageID #: 30




even where those activities occurred only in one state. The Supreme Court explained that

the Commerce Clause grants Congress the power to regulate purely local activities that are

part of an economic class of activities that have a substantial effect on interstate commerce.

“When Congress decides that the ‘total incidence’ of a practice poses a threat to a national

market, it may regulate the entire class.” Id. at 18. The Supreme Court concluded that

the prohibition of intrastate growth and use of marijuana was rationally related to the

regulation on interstate commerce in marijuana. Id.

       More recently, the Supreme Court reaffirmed that the “production, possession, and

distribution of controlled substances constitute a ‘class of activities’ that in the aggregate

substantially affect interstate commerce[.]” Taylor v. United States, 136 S.Ct. 2074, 2080

(2016) (quoting Raich, 545 U.S. at 22). Accordingly, “Congress possesses the authority

to regulate (and to criminalize) the production, possession, and distribution of controlled

substances even when those activities occur entirely within the boundaries of a single

state.” Taylor, 136 S.Ct. at 2080 (quoting Raich, 545 U.S. at 22). In Taylor, the Supreme

Court concluded these principles extended to Hobbs Act robbery prosecutions where a

defendant robbed or attempted to rob a marijuana dealer of his marijuana or proceeds. The

Supreme Court noted that the Hobbs Act criminalizes robberies affecting “commerce over

which the United States has jurisdiction.” 18 U.S.C. § 1951(b)(3). And under Raich,

“the market for marijuana, including its intrastate aspects, is commerce over which the

United States has jurisdiction.” Taylor, 136 S.Ct. at 2080. The Supreme Court



                                              3
  Case: 1:19-cv-00217-SNLJ Doc. #: 6 Filed: 09/03/20 Page: 4 of 4 PageID #: 31




concluded that “[i]t therefore follows as a matter of simple logic that a robber who affects

or attempts to affect even the intrastate sale of marijuana grown within the State affects or

attempts to affect commerce over which the United States has jurisdiction.” Id.

       Simply put, Purl’s assertion that “there must be [an] interstate component to support

federal jurisdiction” of a prosecution for violating 21 U.S.C. § 841(a)(1) has been soundly

rejected by the Supreme Court.

                                     CONCLUSION
      For the foregoing reasons, this Court denies Purl’s § 2255 petition, without a

hearing.

IT IS FURTHER ORDERED this Court will not issue a certificate of appealability

because Purl has not made a substantial showing of the denial of a federal

constitutional right.

Dated this 3rd day of September, 2020.



                                       __________________________________
                                       STEPHEN N. LIMBAUGH, JR.
                                       SENIOR UNITED STATES DISTRICT JUDGE




                                             4
